Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 Sept 2021 was filed after the mailing date of the Notice of Allowance on 25 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a tire vulcanizing device including a connecting body supporting an upper mold, plural vertically-extending supporting pillars each having hollow upper tubes slidably engaged with hollow lower tubes, wherein the connecting body connects together upper end portions of the upper tubes, and wherein raising/lowering mechanisms are accommodated at interiors of the supporting pillars for raising and lowering the connecting body together with the upper mold and the upper tubes, as claimed in claim 2, nor a tire vulcanizing method including causing the connecting body together with the upper mold and the upper tubes to approach the lower mold and close the vulcanization mold by operating raising/lowering mechanisms that are accommodated at interiors of the supporting pillars, and vulcanizing a tire at an interior of the closed vulcanization mold, as claimed in claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744